     Case 1:20-cv-01221-DAD-BAM Document 17 Filed 11/19/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CAROLYN SCHAUPP, et al.,                      No. 1:20-cv-01221-DAD-BAM
12                        Plaintiffs,
13             v.                                      ORDER SUA SPONTE DISMISSING THIS
                                                       ACTION FOR LACK OF SUBJECT-MATTER
14       COUNTY OF STANISLAUS, et al.,                 JURISDICTION
15                        Defendants.
16

17            On August 28, 2020, plaintiffs Carolyn Schaupp and Carolyn Schaupp, Sr. (collectively,

18   “plaintiffs”1) commenced this action against defendants County of Stanislaus; the Stanislaus

19   County Superior Court; Frank Sousa; Edward Izzo; and multiple other individuals who are

20   apparently associated with the Stanislaus County. (Doc. No. 1.) The complaint—which alleges

21   claims under 42 U.S.C. § 1983, Monell v. Department of Social Services of City of New York, 436

22
     1
23     The complaint alleges that plaintiff Schaupp intends to represent her minor children—D.S.,
     L.S., and P.I.—in this action. (Compl. at ¶¶ 8–10.) The Ninth Circuit has held that “a non-
24   attorney parent must be represented by counsel in bringing an action on behalf of his or her child.
     The choice to appear pro se is not a true choice for minors who under state law cannot determine
25   their own legal actions.” Johns v. Cty. of San Diego, 114 F.3d 874, 876 (9th Cir. 1997) (internal
26   citation omitted). Accordingly, the court will address the claims as being brought by only
     plaintiffs Schaupp and Schaupp, Sr. See Laycook v. Cty. of Fresno, No. 1:18-cv-01263-LJO-
27   SAB, 2018 WL 4998136, at *2 (E.D. Cal. Oct. 15, 2018) (“Plaintiff cannot bring this action to
     assert the rights of his children without retaining counsel. The Court shall therefore only consider
28   the claims raised in this action as they pertain to Plaintiff.”).
                                                          1
     Case 1:20-cv-01221-DAD-BAM Document 17 Filed 11/19/20 Page 2 of 4


 1   U.S. 658 (1978), and several state law causes of action—states that this court has subject matter

 2   jurisdiction over this action pursuant to 28 U.S.C. § 1331. (Id. at 3.) The allegations of the

 3   complaint appear, however, to amount to a challenge to orders issued by the Stanislaus County

 4   Superior Court that removed plaintiff Schaupp’s children from her care. (See id. at ¶¶ 33–43.)

 5          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

 6   Am., 511 U.S. 375, 377 (1994). “[S]ubject matter jurisdiction of the district court is not a

 7   waivable matter and may be raised at anytime by one of the parties, by motion or in the

 8   responsive pleadings, or sua sponte by the trial or reviewing court.” Emrich v. Touche Ross &

 9   Co., 846 F.2d 1190, 1194 n.2 (9th Cir. 1988); see also Henderson ex rel. Henderson v. Shinseki,

10   562 U.S. 428, 434–35 (2011) (noting objections to subject matter jurisdiction may be raised post-

11   trial). “It is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

12   establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S. at 377

13   (internal citation omitted).

14          As one judge of this court has recently observed under similar circumstances:

15                  Although plaintiff’s complaint is cast in terms of federal law
                    violations, it is clear from the content of the complaint and the
16                  remedies sought . . . that he is essentially contesting the state court
                    judgment regarding his child support and custody obligations. This
17                  amounts to a de facto appeal of the state court judgment. See Cooper
                    v. Ramos, 704 F.3d 772, 777–78 (9th Cir. 2012) (“To determine
18                  whether an action functions as a de facto appeal, we pay close
                    attention to the relief sought by the federal-court plaintiff.”). The
19                  court does not have jurisdiction to hear such a case.
20                  The Rooker-Feldman doctrine prohibits federal district courts from
                    hearing cases “brought by state-court losers complaining of injuries
21                  caused by state-court judgments rendered before the district court
                    proceedings commenced and inviting district court review and
22                  rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic
                    Indus. Corp., 544 U.S. 280, 284 (2005). To determine if the Rooker-
23                  Feldman doctrine bars a case a court must first determine if the
                    federal action contains a forbidden de facto appeal of a state court
24                  judicial decision. Noel v. Hall, 341 F.3d 1148, 1156 (9th Cir. 2003).
                    If it does not, “the Rooker-Feldman inquiry ends.” Bell v. City of
25                  Boise, 709 F.3d 890, 897 (9th Cir. 2013). If a court determines that
                    the action is a “forbidden de facto appeal,” however, the court cannot
26                  hear the de facto appeal portion of the case and, [a]s part of that
                    refusal, it must also refuse to decide any issue raised in the suit that
27                  is ‘inextricably intertwined’ with an issue resolved by the state court
                    in its judicial decision.” Noel, 341 F.3d at 1158; see also Bell, 709
28                  F.3d at 897 (“The ‘inextricably intertwined’ language from Feldman
                                                         2
     Case 1:20-cv-01221-DAD-BAM Document 17 Filed 11/19/20 Page 3 of 4


 1                  is not a test to determine whether a claim is a de facto appeal, but is
                    rather a second and distinct step in the Rooker-Feldman analysis.”).
 2                  A complaint is a “de facto appeal” of a state court decision where the
                    plaintiff “complains of a legal wrong allegedly committed by the
 3                  state court, and seeks relief from the judgment of that court.” Noel,
                    341 F.3d at 1163.
 4
                    In seeking a remedy by which this court invalidates a state court
 5                  decision and amends the state court record, plaintiff is clearly asking
                    this court to “review the final determinations of a state court in
 6                  judicial proceedings,” which is at the core of Rooker-Feldman’s
                    prohibition. In re Gruntz, 202 F.3d 1074, 1079 (9th Cir. 2000).
 7                  Requests to vacate a family court order and child support debt are
                    generally considered de facto appeals. Riley v. Knowles, No. 1:16-
 8                  CV-0057-JLT, 2016 WL 259336, at *3 (E.D. Cal. Jan. 21, 2016).
                    Indeed, requests to the federal courts to reverse the outcomes of
 9                  family law issues, such as divorce proceedings or child custody
                    determinations, are generally treated as de facto appeals barred by
10                  Rooker-Feldman. See Moore v. County of Butte, 547 Fed. Appx.
                    826, 829 (9th Cir. 2013). Accordingly, plaintiff’s action constitutes
11                  a “forbidden de facto appeal” and the court lacks subject matter
                    jurisdiction to hear the case.
12

13   Davis v. California Dep’t of Child Services, No. 2:20-cv-01393 TLN-AC (PS), 2020 WL

14   5039243, at *2 (E.D. Cal. Aug. 26, 2020) report and recommendation adopted sub nom. Davis v.

15   California Dep’t of Child Support Servs., No. 2:20-cv-01393-TLN-AC, 2020 WL 5943974 (E.D.

16   Cal. Oct. 7, 2020); see also Ankenbrandt v. Richards, 504 U.S. 689, 702–04 (1992) (holding that

17   the domestic relations exception to federal subject matter jurisdiction “divests the federal courts

18   of power to issue divorce, alimony and child custody decrees”); Clemons v. McGlynn, No. 2:18-

19   cv-2463-TLN-EFB PS, 2019 WL 4747646, at *2 (E.D. Cal. Sept. 30, 2019) (“Because the core

20   issue in this action concerns matters relating to child custody, this court lacks subject matter

21   jurisdiction.”), findings and recommendations adopted, 2019 WL 5960103 (E.D. Cal. Nov. 13,

22   2019).

23   /////

24   /////

25   /////

26   /////

27   /////

28
                                                        3
     Case 1:20-cv-01221-DAD-BAM Document 17 Filed 11/19/20 Page 4 of 4


 1          On October 13, 2020, plaintiffs were ordered to show cause why this case should not be

 2   dismissed due to lack of subject matter jurisdiction.2 (Doc. No. 15.) Plaintiffs were given

 3   fourteen (14) days to respond to that order. (Id.) The deadline for plaintiffs to respond to the

 4   order to show cause has expired and no response thereto has been filed by plaintiffs.

 5          Accordingly, for the reasons explained above the court dismisses plaintiffs’ complaint for

 6   lack of subject matter jurisdiction and the Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
         Dated:    November 18, 2020
 9                                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24
     2
       On October 13, 2020, the assigned magistrate judge also issued an order to show cause why the
25   claims of plaintiffs Carolyn Schaupp, Sr., L.S., D.S., and P.I. should not be dismissed for failure
26   to comply with a court order and failure to prosecute. (Doc. No. 16.) Plaintiffs were given
     fourteen (14) days to respond. (Id. at 2.) The magistrate judge warned plaintiffs that failure to
27   comply with that order would result in a recommendation that this action be dismissed. (Id.) The
     deadline for plaintiffs to respond to the magistrate judge’s order to show cause has expired and no
28   response thereto has been filed by plaintiffs.
                                                         4
